         Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN LAKE,                                          No. 2:20-cv-2077 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Before the court are plaintiff’s motion to proceed in forma pauperis and plaintiff’s

19   complaint for screening. For the reasons set forth below, this court grants plaintiff’s motion to

20   proceed in forma pauperis and finds plaintiff fails to state any cognizable claims for relief.

21   Plaintiff will be given an opportunity to file an amended complaint.

22                                         IN FORMA PAUPERIS

23       Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

24   Accordingly, the request to proceed in forma pauperis will be granted.

25          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

26   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

27   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

28   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
                                                         1
         Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 2 of 9


 1   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
 2   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 3   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 4   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
 5   1915(b)(2).
 6                                              SCREENING
 7   I. Legal Standards for Civil Rights Complaints
 8          The court is required to screen complaints brought by prisoners seeking relief against a
 9   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §
10   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims
11   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be
12   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28
13   U.S.C. § 1915A(b)(1) & (2).
14          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
19   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of
20   the Federal Rules of Civil Procedure “requires only ‘a short and plain statement of the claim
21   showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what
22   the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.
23   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
24          However, in order to survive dismissal for failure to state a claim a complaint must
25   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
26   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,
27   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
28   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
                                                         2
         Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 3 of 9


 1   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all
 2   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
 3          The Civil Rights Act under which this action was filed provides as follows:
 4                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 5                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
 6                  or other proper proceeding for redress.
 7   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the
 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
 9   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
10   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §
11   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform
12   an act which he is legally required to do that causes the deprivation of which complaint is made.”
13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
14   II. Analysis
15       A. Allegations of the Complaint
16          Plaintiff labels his complaint “Emergency Complaint, Preliminary TRO, Injunctive Relief,
17   Mail Room Violations, Release, Covid-19 Pandemic.” Plaintiff is incarcerated at Mule Creek
18   State Prison (“MCSP”). He identifies the following defendants: (1) Ralph Diaz, Director of the
19   California Department of Corrections and Rehabilitation (“CDCR”); (2) Warden Patrick Covello;
20   (3) Parole Board John Does 1-10; (4) Dr. S.H. Wong-Do; and (5) “AW/ADA” Weiss.
21       Plaintiff checks the boxes for a litany of claims, including denial of basic necessities and
22   medical care and denial of his rights to exercise his religion and access the courts. In the body of
23   his complaint, however, plaintiff states only that his liberty interest in a parole date under
24   Proposition 57 has been violated. (ECF No. 1 at 4.)
25       In an attachment to the complaint, which appears to be a letter from plaintiff to
26   “ATTORNEY GENERAL,” plaintiff complains that there is a conspiracy at MCSP to deprive
27   him of his legal property, durable medical equipment, personal property, legal mail, and access to
28   the courts. He states that he saw an officer opening numerous boxes of his legal property in the
                                                          3
         Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 4 of 9


 1   rain and the officer also returned books plaintiff had received from the LDS Church. He further
 2   complains that in November 2019, in a prior suit filed in this court, Magistrate Judge Newman
 3   ordered Deputy Attorney General Monica Anderson to attempt to locate and return to plaintiff his
 4   legal property, but he has still not received it. (ECF No. 1 at 17-18.)
 5       Plaintiff also attaches a letter to Ms. Anderson that appears to be on similar subjects,
 6   including an allegation that plaintiff has only been able to examine 15 of 44 boxes of his legal
 7   materials. He seeks an injunction requiring Ms. Anderson and the MCSP litigation coordinator to
 8   meet with him to go to the property room to locate his legal property, durable medical equipment,
 9   and personal property. (ECF No. 1 at 19-23.)
10       For relief, plaintiff seeks release, medical care, and the right to practice his religion. (ECF
11   No. 1 at 4.)
12       B. Does Plaintiff State Cognizable Claims?
13          Plaintiff fails to state any claims for relief cognizable under 42 U.S.C. § 1983. Nor does
14   plaintiff provide any basis upon which this court could recommend preliminary injunctive relief.
15   Plaintiff will be given an opportunity to amend his complaint. Plaintiff is advised that he must
16   adhere to the following standards for stating claims for relief under § 1983.
17              •   Plaintiff must clearly identify each defendant and describe just what that defendant
18                  did that violated his constitutional rights.
19              •   Plaintiff must identify as a defendant only persons who personally participated in a
20                  substantial way in depriving plaintiff of a federal constitutional right. Johnson v.
21                  Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
22                  deprivation of a constitutional right if he does an act, participates in another’s act
23                  or omits to perform an act he is legally required to do that causes the alleged
24                  deprivation). “Vague and conclusory allegations of official participation in civil
25                  rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266, 268
26                  (9th Cir. 1982) (citations omitted).
27              •   The following people are typically not appropriate defendants in a § 1983 action:
28                  (1) supervisory personnel, see Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)
                                                         4
            Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 5 of 9


 1                   (supervisors not liable for the actions of their employees under § 1983; respondeat
 2                   superior is not a basis for liability); and (2) persons whose only role was reviewing
 3                   plaintiff’s administrative appeals, see George v. Smith, 507 F.3d 605, 609 (7th Cir.
 4                   2007) (Generally, denying a prisoner’s administrative appeal does not cause or
 5                   contribute to the underlying violation.).
 6               •   Plaintiff must make a short, plain statement of the facts supporting each claim.
 7                   See Fed. R. Civ. P. 8(a).
 8               •   Plaintiff may allege multiple claims against a single defendant. Fed. R. Civ. P.
 9                   18(a). However, he may not bring a claim against one defendant in the same case
10                   as an unrelated claim against another defendant. Unrelated claims against
11                   different defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607
12                   (7th Cir. 2007) (citing 28 U.S.C. § 1915(g)). Simply alleging a “conspiracy” does
13                   not transform unrelated claims into related claims.
14               •   Any amended complaint must show the federal court has jurisdiction, the action is
15                   brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations
16                   are true. It must contain a request for particular relief.
17               •   An amended complaint must be complete in itself without reference to any prior
18                   pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, the
19                   original pleadings are superseded.
20               •   Plaintiff must exhaust his administrative remedies before filing suit. 42 U.S.C. §
21                   1997e(a).
22               •   If plaintiff is seeking preliminary injunctive relief, he must show: (1) he is likely
23                   to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence
24                   of an injunction; (3) the balance of hardships tips in his favor, and (4) an
25                   injunction is in the public interest. See Stormans, Inc. v. Selecky, 586 F.3d 1109,
26                   1127 (9th Cir. 2009) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,
27                   20 (2008)). Further, an injunction against individuals not parties to an action is
28   ////
                                                          5
            Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 6 of 9


 1                   strongly disfavored. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S.
 2                   100, 110 (1969).
 3               •   The proper vehicle for seeking release from custody is a petition for a writ of
 4                   habeas corpus under 28 U.S.C. § 2254. Plaintiff is warned that he must exhaust
 5                   his state remedies before filing any habeas petition in this court. 28 U.S.C. §
 6                   2254(b).
 7            The court is unable to determine just what constitutional claims plaintiff is attempting to
 8   assert. Plaintiff is advised that some issues he appears to raise are not cognizable in this action.
 9   First, a claim challenging any rights under Proposition 57 is a state law issue that may not be
10   raised in a § 1983 case. See Chubbuck v. Brown, No. 2:19-cv-2608 KJM CKD P, 2020 WL
11   4818566, at *2 (E.D. Cal. Aug. 19, 2020); Villegas v. Spearman, No. 2:19-cv-1539 TLN AC P,
12   2020 WL 1865292, at *2 (E.D. Cal. Apr. 14, 2020), rep. and reco. adopted, 2020 WL 3840557
13   (E.D. Cal. July 8, 2020). Second, claims regarding deprivation of plaintiff’s personal property are
14   also state law claims that are not cognizable in § 1983 because plaintiff has an adequate post -
15   deprivation remedy under state law. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994)
16   (citing Cal. Gov’t Code §§ 810–95).
17            As best this court can tell, plaintiff may be seeking to allege some of the following
18   constitutional claims. Below is a brief description of the legal standards for these claims:
19               •   To state a claim for denial of the First Amendment right of access to the courts, a
20                   prisoner must allege that he suffered an “actual injury” as a result of the
21                   defendant’s alleged actions, by explaining how the challenged official acts or
22                   omissions hindered plaintiff’s efforts to pursue a nonfrivolous legal claim. Lewis
23                   v. Casey, 518 U.S. 343, 351-55 (1996). The right of access to the courts applies to
24                   nonfrivolous direct criminal appeals, habeas corpus proceedings, and civil rights
25                   actions. Id. at 353 n.3, 354-55.
26               •   To the extent plaintiff is claiming a defendant interfered with his legal mail, he
27                   must show just what the defendant did and explain why the defendant had no
28   ////
                                                         6
         Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 7 of 9


 1                     legitimate basis to do so. Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per
 2                     curiam).
 3                 •   If plaintiff is attempting to state a claim that a public program or service violated
 4                     the ADA, he must show: (1) he is a “qualified individual with a disability;” (2) he
 5                     was either excluded from participation in or denied the benefits of a public entity's
 6                     services, programs, or activities, or was otherwise discriminated against by the
 7                     public entity; and (3) such exclusion, denial of benefits, or discrimination was by
 8                     reason of his disability. McGary v. City of Portland, 386 F.3d 1259, 1265 (9th
 9                     Cir. 2004).
10                 •   To state a claim for a violation of the First Amendment right to the free exercise of
11                     religion, a prisoner must allege facts showing two things. First, he must show that
12                     he has a sincerely held religious belief. Second, he must show that a prison
13                     official took actions that substantially burdened the practice of this religion. Jones
14                     v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015); Shakur v. Schriro, 514 F.3d
15                     878, 884-85 (9th Cir. 2008).
16                 •   Allegations of a conspiracy do not, in themselves, state “a constitutional tort under
17                     § 1983.” A conspiracy “does not enlarge the nature of the claims asserted by the
18                     plaintiff, as there must always be an underlying constitutional violation.” Lacey v.
19                     Maricopa Cnty., 693 F.3d 896, 935 (9th Cir. 2012) (en banc) (citations omitted).
20          Finally, plaintiff is advised that by signing an amended complaint, he certifies he has
21   made reasonable inquiry and has evidentiary support for his allegations, and for violation of this
22   rule the court may impose sanctions sufficient to deter repetition by plaintiff or others. Fed. R.
23   Civ. P. 11.
24                                               CONCLUSION
25       Above, this court finds plaintiff fails to state any claims for relief under 42 U.S.C. § 1983.
26   Plaintiff will be given an opportunity to amend the complaint.
27       In an amended complaint, plaintiff must address the problems with their complaint that are
28   explained above. Plaintiff is advised that in an amended complaint they must clearly identify
                                                           7
            Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 8 of 9


 1   each defendant and the action that defendant took that violated plaintiff’s constitutional rights.
 2   The court is not required to review exhibits to determine what plaintiff’s charging allegations are
 3   as to each named defendant. If plaintiff wishes to add a claim, they must include it in the body of
 4   the complaint. The charging allegations must be set forth in the amended complaint so
 5   defendants have fair notice of the claims plaintiff is presenting. That said, plaintiff need not
 6   provide every detailed fact in support of the claims. Rather, plaintiff should provide a short, plain
 7   statement of each claim. See Fed. R. Civ. P. 8(a).
 8          Any amended complaint must show the federal court has jurisdiction, the action is brought in
 9   the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must contain a
10   request for particular relief. Plaintiff must identify as a defendant only persons who personally
11   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.
12   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
13   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
14   legally required to do that causes the alleged deprivation). “Vague and conclusory allegations of
15   official participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d
16   266, 268 (9th Cir. 1982) (citations omitted).
17          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed. R.
18   Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed. R.
19   Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or
20   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).
21          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d
22   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any
23   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.
24   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be
25   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema
26   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,
27   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.
28   ////
                                                           8
          Case 2:20-cv-02077-DB Document 5 Filed 11/05/20 Page 9 of 9


 1        An amended complaint must be complete in itself without reference to any prior pleading.
 2   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.
 3   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has
 4   evidentiary support for his allegations, and for violation of this rule the court may impose
 5   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.
 6        For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as
 7   follows:
 8        1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.
 9        2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is
10              assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
11              §1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to
12              the CDCR filed concurrently herewith.
13        3. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend.
14        4. Plaintiff is granted sixty days from the date of service of this order to file an amended
15              complaint that complies with the requirements of the Civil Rights Act, the Federal Rules
16              of Civil Procedure, and the Local Rules of Practice; the amended complaint must bear the
17              docket number assigned this case and must be labeled “First Amended Complaint;”
18              failure to file an amended complaint in accordance with this order may result in a
19              recommendation that this action be dismissed.
20        5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form
21              used in this district.
22   Dated: November 4, 2020
23

24

25   DLB:9
     DB/prisoner-civil rights/lake2077.scrn LTA
26

27

28
                                                          9
